Citation Nr: 1528126	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for maxillary and ethmoid sinusitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to September 2008.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2014, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's August 2013 decision denying a compensable rating for the Veteran's service-connected sinusitis.  In a single judge memorandum decision, the Court concluded that the Board improperly relied on an inadequate VA examination report and addendum opinion in denying a compensable rating for sinusitis.


REMAND

The Veteran claims his service-connected maxillary and ethmoid sinusitis warrants a compensable disability rating.  Based on the Court's November 2014 decision, a remand is required.

On remand, the Veteran must be afforded an adequate VA examination to assess the current severity of his service-connected sinusitis.  The VA examiner must also provide an opinion addressing the diagnostic criteria relevant to the Veteran's claim and must consider the entire period on appeal, from October 2008 through the date of the examiner's opinion, to include a discussion of whether staged ratings are or are not warranted.  The examiner must also distinguish findings associated with the maxillary and ethmoid sinusitis from other service-connected and non-service connected disabilities, and discuss the medical condition for which the Veteran's nasal steroid is prescribed as well as the effect of the nasal steroid on his maxillary and ethmoid sinusitis.

The Veteran's authorized representative of record before the Board has been the Vietnam Veterans Association (VVA) since April 2009.  A private, VA accredited attorney represented the Veteran before the Court in connection with his appeal before the Court.  To date, there is no indication the Veteran wishes to revoke VVA's authority to represent him before the Board, and accordingly, VVA remains the Veteran's authorized representative.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After any records are obtained to the extent they are available, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected maxillary and ethmoid sinusitis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state:

* Whether the Veteran has experienced any non-incapacitating episodes of sinusitis, and if so, how many episodes the Veteran has experienced each year since October 2008.  The examiner must be informed that a "non-incapacitating episode" of sinusitis is characterized by (a) headaches, (b) pain, and (c) purulent discharge or crusting.  The conjunctive "and" is emphasized as the rating criteria specific to this disability require the presence of all three symptoms in order for an episode to qualify as "non-incapacitating."

* Whether the Veteran has experienced any incapacitating episodes, and if so, the number of incapacitating episodes he experienced each year since October 2008, the length of each incapacitating episode, and whether or not antibiotics were required for treatment.  An "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.

* Whether the Veteran has undergone surgery to treat sinusitis.

Finally, the examiner must clearly distinguish findings associated with maxillary and ethmoid sinusitis from other service-connected and nonservice-connected disabilities.  

Specifically, the examiner must state:

* The medical condition for which the Veteran's "nasal steroid medication," has been prescribed.

* Whether or not the Veteran's nasal steroid medical has any effect on his maxillary and ethmoid sinusitis.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  Staged ratings must be considered and discussed by the RO, and if the RO finds that staged ratings are not appropriate, an adequate explanation with reasoning must be provided.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

